Exhibit 10.3
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This Amended and Restated Employment Agreement (“Agreement”) is entered
into as of June 18, 2009, by and between Bob Evans Farms, Inc., a Delaware
corporation (the “Company”), and Steven A. Davis (the “Executive”).
     WHEREAS, the Company and the Executive previously entered into an
employment agreement effective May 1, 2006, as amended effective December 24,
2008 (the “Prior Agreement”);
     WHEREAS, the Company believes it to be in its best interest to provide for
continuity of management and to provide protection for its valuable trade
secrets and confidential information;
     WHEREAS, the Board of Directors of the Company (the “Board”) and the
Compensation Committee of the Board (the “Compensation Committee”) have
determined that it is in the best interests of the Company to continue securing
the services and employment of the Executive, and the Executive is willing to
continue rendering such services on the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the premises and the mutual terms and
conditions hereof, the Company and the Executive hereby agree to amend and
restate the Prior Agreement as follows:
     1. Employment. During the Term, (a) the Company agrees to employ the
Executive and the Executive hereby accepts employment with the Company as the
Company’s Chief Executive Officer upon the terms and conditions hereinafter set
forth, and (b) the Board agrees to continue to nominate the Executive for
election as a member of the Board and to recommend that the Company’s
stockholders elect the Executive as a member of the Board at each meeting of the
Company’s stockholders.
     2. Exclusive Services. During the Term, the Executive agrees (a) to serve
as the Company’s Chief Executive Officer and to perform the services customarily
performed by persons in similar executive capacities, (b) to discharge any other
duties and responsibilities that the Board assigns, (c) if elected, to serve as
an officer and/or director of any direct or indirect subsidiary of the Company,
(d) to primarily perform his duties hereunder at the Company’s principal
business offices, as such may be located from time to time, unless otherwise
agreed in writing between the Board and the Executive, (e) except for periods of
absence because of illness, vacations of reasonable duration and any leaves of
absence approved by the Board to (i) devote his full attention and energies to
promoting the Company’s business, (ii) fulfill the obligations described in this
Agreement and (iii) exercise the highest degree of loyalty and the highest
standards of conduct in the performance of his duties, and (f) in addition to
the obligations described in Section 10, not to engage in any other business
activity, whether or not for gain, profit or other pecuniary advantage, that
does not involve promoting the Company’s business. However, the Executive may
serve as a director of entities that are not related to the Company if that
service (a) does not violate any term or condition of this Agreement, (b) does
not injure the Company or any entity related to the Company, (c) is not
prohibited by law or by rules adopted by the Company, and (d) is approved in
advance by the Board.

 



--------------------------------------------------------------------------------



 



     The restrictions described in this section will not be construed to prevent
the Executive from (a) investing his personal assets in (i) businesses that do
not compete or do business with the Company and do not require the Executive to
perform any services connected with the operation or affairs of the businesses
in which the investment is made or (ii) stocks or corporate securities described
in Section 10 but subject to the limits described in that section, or
(b) participating in, or serving as a trustee or director of, civic and
charitable organizations or activities, but only if this activity does not
interfere with the performance of his duties under this Agreement.
     3. Duties. The Executive shall perform the duties, undertake the
responsibilities, and exercise the authority customarily performed, undertaken,
and exercised by persons employed in a similar executive capacity. The Executive
shall report to the Board.
     4. Term. Subject to earlier termination as hereinafter provided, this
Agreement is effective as of May 1, 2009 (the “Effective Date” and shall have a
term of five (5) years commencing as of the Effective Date (the “Term”). The
Term may be extended or renewed only by written agreement signed by the
Executive and an expressly authorized representative of the Board.
     5. Compensation.
          a. As compensation for his services rendered under this Agreement, the
Executive shall be entitled to receive the following in addition to any
discretionary awards that the Compensation Committee determines in its sole
discretion from time to time:
               i. Base Salary. The Executive shall be paid an initial base
salary of $770,000.00 for the first fiscal year of the Term. Thereafter, the
base salary shall be determined by the Compensation Committee in its sole
discretion on an annual basis (“Base Salary”) during the Term of this Agreement,
payable in 26 equal bi-weekly installments or, if different, the Company’s
regular payroll schedule, prorated for any partial employment month.
               ii. Annual Cash Bonus. The Executive shall be eligible for an
annual cash bonus (“Bonus”) as may be determined and authorized in the sole
discretion of the Compensation Committee based upon reasonable performance goals
that the Compensation Committee establishes in good faith. Some or all of the
Bonus may, in the sole discretion of the Compensation Committee, be subject to
performance goals designed to comply with the performance-based compensation
exception under Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”), or any successor rule or regulation. The Executive’s target Bonus
opportunity shall be determined by the Compensation Committee in its sole
discretion on an annual basis, except that the Executive’s target Bonus
opportunity for any given year during the Term will not be less than 100% of his
Base Salary unless the parties mutually agree to reduce the percentage as part
of a negotiated restructuring of the Executive’s compensation.
               iii. Performance Incentive Plan. As may be determined and
authorized from time to time in the sole discretion of the Compensation
Committee, and subject to the terms and conditions of any equity compensation
plans and award agreements governing the grant of equity awards, the Executive
shall be eligible to participate in the Company’s

2



--------------------------------------------------------------------------------



 



Performance Incentive Plan or successor program (the “PIP”), with a targeted
equity award (“TEA”) based upon a percentage of the Executive’s Base Salary. Per
the terms of the PIP, after the end of each fiscal year, the Compensation
Committee shall make an equity grant to the Executive, the value of which will
be based on the Executive’s TEA. Any equity grants made pursuant to the PIP
shall be dependent upon the achievement of performance goals, and the vesting
and other terms and conditions of such equity grants shall be determined by the
Compensation Committee in its sole discretion.
               iv. Long-Term Performance-Based Incentive Award. The Executive
shall be entitled to receive a special long-term performance-based incentive
award (the “Long-Term Performance-Based Incentive Award”) for the five-year
performance period beginning on April 25, 2009 and ending on April 25, 2014 (the
“Five-Year Performance Period”). The Long-Term Performance-Based Incentive Award
shall be comprised of five individual grants of performance shares at the
beginning of each fiscal year during the Five-Year Performance Period, the
vesting of which will be based upon the attainment of both annual performance
objectives as well as overall performance objectives for the Five-Year
Performance Period. The terms and conditions of the Long-Term Performance-Based
Incentive Award and the individual grants of performance shares comprising the
Long-Term Performance-Based Incentive Award shall be substantially similar to
the terms and conditions set forth in Appendices A (the CEO Long-Term
Performance-Based Incentive Award Program — Conditions for the Five-Year
Performance Period) and B (the CEO Long-Term Performance-Based Incentive Award
Program — Fiscal Year Performance Share Award Agreement) hereto. The Company’s
obligation to provide this Long-Term Performance-Based Incentive Award shall not
extend to any renewal or amendment of this Agreement, unless expressly provided
in such renewal or amendment.
     6. Benefits. In addition to the compensation to be paid to the Executive
pursuant to Section 5 hereof, the Executive shall be entitled to receive the
following benefits, subject to the Company continuing to sponsor and maintain
such benefits for its senior executive officers and subject to any modification
or amendment to the plans or policies governing such benefits:
          a. Participation in Employee Plans. In addition to the plans described
in this Agreement, the Executive shall be entitled to participate in any health,
disability, or grouplife insurance plan; any pension, retirement, or profit
sharing plan; any executive bonus plan; and any other perquisites and fringe
benefits, in which the Executive is eligible to participate and which may be
extended from time to time to the Company’s senior executive officers.
          b. Non-Qualified Deferred Compensation Plans. In accordance with the
terms contained therein, the Executive shall be eligible to participate in the
Company’s Supplemental Executive Retirement Plan and the Company’s Executive
Deferral Program.
          c. Vacation. The Executive shall be entitled to a minimum of four
weeks vacation with full salary and benefits each fiscal year. Under current
Company policy (which may be changed at the discretion of the Company) no cash
or other payment will be due, however, for unused vacation and vacation may not
be carried over from any fiscal year to the next. Upon any termination of the
Executive’s employment, earned and unused vacation accrued

3



--------------------------------------------------------------------------------



 



in the fiscal year in which the termination occurs will be paid in accordance
with the Company’s policy then in effect.
          d. Automobile. The Company shall provide the Executive with the use of
an automobile or a monthly allowance in accordance with the Company’s automobile
policy for officers, as approved by the Compensation Committee. If a monthly
allowance is provided pursuant to this Section 6(d), such allowance shall be
paid to the Executive in substantially equal bi-weekly installments or, if
different, the Company’s regular payroll schedule, which will be not less than
monthly installments.
     7. Reimbursement of Expenses.
          a. Business Expense Reimbursements. Subject to such rules and
procedures as from time to time are specified by the Company and in accordance
with the Company’s expense reimbursement policy (which may be changed at the
discretion of the Company), the Company shall reimburse the Executive for
reasonable business expenses necessarily incurred in the performance of his
duties under this Agreement.
          b. Attorneys’ Fees. The Company agrees to pay directly to the
Executive’s counsel or to reimburse the Executive for his legal fees incurred in
connection with the negotiation and documentation of this Agreement, any
additional amendments to this Agreement and any renewal or extension of this
Agreement; subject to the approval of the Compensation Committee, whose approval
shall not be unreasonably withheld. Any payment or reimbursement under this
Section 7(b) shall be made no later than the 15th day of the third month
following the later of (i) the end of the Executive’s taxable year during which
the applicable fees are incurred or (ii) the end of the Company’s taxable year
during which the applicable fees are incurred.
     8. Confidentiality/Trade Secrets. The Executive acknowledges that his
position with the Company is one of the highest trust and confidence both by
reason of his position and by reason of his access to and contact with the trade
secrets and confidential and proprietary business information of the Company.
Both during the Term of this Agreement and thereafter, the Executive covenants
and agrees as follows:
          a. He shall use his best efforts and exercise reasonable diligence to
protect and safeguard the trade secrets and confidential and proprietary
information of the Company, including but not limited to financial information,
the identity of its customers and suppliers, its arrangements with customers and
suppliers, and its technical and financial data, records, compilations of
information, processes, recipes and specifications relating to its customers,
suppliers, products and services;
          b. He shall not disclose any of such trade secrets and confidential
and proprietary information, except as may be required in the course of his
employment with the Company or by law; and
          c. He shall not use, directly or indirectly, for his own benefit or
for the benefit of another, any of such trade secrets and confidential and
proprietary information.

4



--------------------------------------------------------------------------------



 



     All files, records, documents, drawings, specifications, memoranda, notes,
or other documents relating to the business of the Company, in whatever form,
format or medium, whether prepared by the Executive or otherwise coming into his
possession, shall be the exclusive property of the Company and shall be
delivered to the Company and not retained by the Executive upon termination of
his employment for any reason whatsoever or at any other time upon request of
the Board, or, at the option of the Company, he may destroy all such material
and certify such destruction in writing to the Company within ten (10) days
following the termination of his employment or such request by the Company.
     9. Discoveries. The Executive covenants and agrees that he will fully
inform the Company of and disclose to the Company all inventions, designs,
improvements, discoveries, and processes (“Discoveries”) that he has now or may
hereafter have during his employment with the Company and that pertain or relate
to the business of the Company or to any experimental work, products, services,
or processes of the Company in progress or planned for the future, whether
conceived by the Executive alone or with others, and whether or not conceived
during regular working hours or in conjunction with the use of any Company
assets. All such Discoveries shall be the exclusive property of the Company
whether or not patent or trademark applications are filed thereon. The Executive
shall assist the Company, at any time during or after his employment, in
obtaining patents and other intellectual property protection on all such
Discoveries deemed patentable or otherwise protectable by the Company and shall
execute all documents and do all things necessary to obtain letters patent, vest
the Company with full and exclusive title thereto, and protect the same against
infringement by others, all at the expense of the Company. If such assistance
takes place after his employment is terminated, the Executive shall be paid by
the Company for any time actually spent in rendering such assistance at the
request of the Company at an hourly rate equivalent to fifty percent (50%) of
the Executive’s Base Salary as in effect on the date of termination of his
employment divided by 2500.
     10. Non-Competition. The Executive covenants and agrees that during the
period of his employment, and for a period of two (2) years following the
effective date of the termination of his employment for any reason, he shall
not, without the prior written consent of the Board, directly or indirectly, as
an employee, employer, consultant, agent, principal, partner, shareholder,
officer, director, member, manager or through any other kind of ownership (other
than ownership of securities of publicly held corporations of which the
Executive owns less than three percent 3% of any class of outstanding
securities), membership, affiliation, association, or in any other
representative or individual capacity, engage in or render, or agree to engage
in or render, any services to any Competing Business. For purposes of this
Agreement, “Competing Business” shall mean any business in North America that
(a) is engaged in the family or casual dining restaurant industry; (b) offers
products that compete with products offered by the Company or any of its
affiliates; (c) offers products that compete with products the Company or its
affiliates have taken substantial steps toward launching during the Executive’s
employment with the Company; or (d) is engaged in a line of business that
competes with any line of business that the Company or its affiliates enter
into, or have taken substantial steps to enter into, during the Executive’s
employment with the Company. During the two-year period following the
Executive’s separation from employment with the Company, the Executive may
request, in writing, the approval of the Board to provide services to a
Competing Business in a capacity that is unrelated to the business and products
of the Company and its affiliates and that will not result

5



--------------------------------------------------------------------------------



 



in the unauthorized use or disclosure of trade secrets and confidential
information to which the Executive had access by virtue of his employment with
the Company. The Executive agrees to provide any information the Board deems
necessary to make this determination, and the Board shall not unreasonably
withhold its approval.
     11. Non-Solicitation. The Executive agrees that during the period of his
employment, and for a period of two (2) years following the effective date of
the termination of the Executive’s employment for any reason, he will not,
either directly or indirectly, for himself or for any third party, except as
otherwise agreed to in writing by the Board, employ or hire any other person who
is then employed by the Company, or solicit, induce, recruit, or cause any other
person who is then employed by the Company to terminate his/her employment for
the purpose of joining, associating, or becoming employed with any other
business or activity.
     12. Cooperation.
          a. The Executive agrees that during the period of his employment he
will consult with, supply information to, and otherwise cooperate with the
Company or any of its affiliates after having been requested to do so.
          b. Both during the Term of this Agreement and thereafter, the
Executive covenants and agrees that he will not disparage the Company or any of
its affiliates.
     13. Remedies for Breach of Covenants of the Executive.
          a. The Company and the Executive specifically acknowledge and agree
that the foregoing covenants of the Executive in Sections 8, 9, 10, 11 and 12
are reasonable in content and scope and are given by the Executive for adequate
consideration. The Company and the Executive further acknowledge and agree that
if any court of competent jurisdiction or other appropriate authority disagrees
with the parties’ foregoing agreement as to reasonableness, then such court or
other authority shall reform or otherwise amend the foregoing covenants to the
extent permitted by law and in accordance with Section 19(b).
          b. The covenants set forth in Sections 8 and 12(b) of this Agreement
shall continue to be binding upon the Executive notwithstanding the termination
of his employment with the Company for any reason whatsoever, and the covenants
set forth in Sections 9, 10 and 11 of this Agreement shall continue to be
binding upon the Executive following the termination of his employment with the
Company for any reason whatsoever as provided therein. Such covenants shall be
deemed and construed as separate agreements independent of any other provisions
of this Agreement and any other agreement between the Company and the Executive.
The existence of any claim or cause of action by the Executive against the
Company, unless predicated on this Agreement, shall not constitute a defense to
the enforcement by the Company of any or all such covenants. It is expressly
agreed that the remedy at law for the breach of any such covenant is inadequate
and injunctive relief and specific performance shall be available to prevent the
breach, or any threatened breach, thereof.
     14. Termination of Employment. Any reference to the Executive’s “Separation
from Service” or “Separate from Service” shall have the same meaning as provided
in Treasury Regulation section 1.409A-1(h). The Executive’s employment with the
Company may be terminated as follows:

6



--------------------------------------------------------------------------------



 



          a. Death of the Executive. The Executive’s employment hereunder will
terminate upon his death, and the Executive’s beneficiary (as designated by the
Executive in writing with the Company prior to his death) will be entitled to
the following payments and benefits:
               i. Any Base Salary that is accrued but unpaid, the value of any
vacation that is accrued but unused (determined by dividing Base Salary by 365
and multiplying such amount by the number of unused vacation days), and any
business expenses that are unreimbursed — all, as of the date of termination of
employment; and
               ii. Any rights and benefits (if any) provided under plans and
programs of the Company in which the Executive was participating immediately
prior to his death, determined in accordance with the applicable terms and
provisions of such plans and programs.
     In the absence of a beneficiary designation by the Executive, or if the
Executive’s designated beneficiary does not survive him, payments and benefits
described in this subparagraph will be paid to the Executive’s estate. All
payments due under Section 14(a)(i) shall be made within thirty (30) days after
the date of the Executive’s death.
          b. Disability. The Executive’s employment hereunder may be terminated
by the Company in the event of his Disability upon not less than thirty
(30) days prior written notice to the Executive. For purposes of this Agreement,
“Disability” or “Disabled” means the inability of the Executive to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months. During any
period that the Executive fails to perform his duties hereunder as a result of a
Disability (“Disability Period”), the Executive will continue to receive his
Base Salary at the rate then in effect for such period commencing on the date
the Executive is determined to be Disabled until his employment is terminated
pursuant to this subparagraph; provided, however, that payments of Base Salary
so made to the Executive will be reduced by the sum of the amounts, if any, that
were payable to the Executive under any disability benefit plan, with any such
offset being made in accordance with Treasury Regulation section
1.409A-3(i)(1)(ii). In the event that the Company elects to terminate the
Executive’s employment pursuant to this subparagraph, the Executive will be
entitled to the following payments and benefits:
               i. Any Base Salary that is accrued but unpaid, the value of any
vacation that is accrued but unused (determined by dividing Base Salary by 365
and multiplying such amount by the number of unused vacation days), and any
business expenses that are unreimbursed — all, as of the date of termination of
employment;
               ii. Any rights and benefits (if any) provided under plans and
programs of the Company in which the Executive was participating immediately
prior to the time he became Disabled, determined in accordance with the
applicable terms and provisions of such plans and programs; and

7



--------------------------------------------------------------------------------



 



               iii. An amount equal to the pro-rated Bonus for the then-current
fiscal year based on the achievement of the applicable performance goals for
such fiscal year (without pro-ration of such performance goals) and as approved
by the Compensation Committee, which Bonus shall be paid at the same time
payments for that fiscal year are made to other participants, is intended to be
paid within the short-term deferral period as defined in Code Section 409A and
shall be pro-rated based on the number of calendar days the Executive was
employed during the fiscal year.
     Any payments of Base Salary during the Disability Period shall be made in
accordance with the payroll procedures described in Section 5(a)(i) of this
Agreement. Any payments due under Section 14(b)(i) shall be made within thirty
(30) days after the date of the Executive’s termination of employment.
          c. Termination of Employment for Cause. The Company may terminate the
Executive’s employment at any time for “Cause” if such Cause is determined by
the Board. For purposes of this Agreement, the following shall constitute
“Cause”:
               i. The Executive is convicted of — or pleads no contest/nolo
contendere to — any felony or any other serious criminal offense;
               ii. The Executive breaches any material provision of this
Agreement (other than as related to Sections 8, 9, 10, 11 and 12, which is
covered by Section 14(c)(iii) below), or habitually neglects to perform his
duties under this Agreement (other than for reasons related to Disability) and
such breach or neglect is not corrected in the Company’s good faith belief
within ten (10) business days after receipt of written notice on behalf of the
Board;
               iii. The Executive breaches any provision of Section 8, 9, 10, 11
or 12, and such breach is not corrected in the Company’s good faith belief
within five (5) business days after receipt of written notice on behalf of the
Board;
               iv. The Company reasonably determines that the Executive has
intentionally acted in material violation of any applicable local, state or
federal law relating to discrimination or harassment;
               v. The Executive engages in any inappropriate relationship
(romantic, sexual, or otherwise) with an employee, customer, or supplier of the
Company, or misuses or abuses Company property and/or resources;
               vi. The Executive violates the Company’s Code of Conduct or any
other material Company policy applicable to senior executives of the Company; or
               vii. The Executive acts, without Board direction or approval, in
an intentionally reckless manner (but not mere unsatisfactory performance) that
is materially injurious to the financial condition of the Company.
     In the event that the Company terminates the Executive’s employment for
Cause, the Executive will be entitled to the following payments and benefits:

8



--------------------------------------------------------------------------------



 



                    A. Any Base Salary that is accrued but unpaid, the value of
any vacation that is accrued but unused (determined by dividing Base Salary by
365 and multiplying such amount by the number of unused vacation days), and any
business expenses that are unreimbursed — all, as of the date of termination of
employment; and
                    B. Any rights and benefits (if any) provided under plans and
programs of the Company, determined in accordance with the applicable terms and
provisions of such plans and programs.
     All payments due under Section 14(c)(A) shall be made within thirty
(30) days after the date of the Executive’s termination of employment.
          d. Termination Without Cause. The Company may terminate the
Executive’s employment for any reason upon fourteen (14) days prior written
notice to the Executive. If the Executive’s employment is involuntarily
terminated by the Company for any reason other than the reasons set forth in
paragraphs (a), (b) or (c) of this Section 14, the Executive will be entitled to
the following payments and benefits:
               i. Any Base Salary that is accrued but unpaid, the value of any
vacation that is accrued but unused (determined by dividing Base Salary by 365
and multiplying such amount by the number of unused vacation days), and any
business expenses that are unreimbursed — all as of the date of termination of
employment and all payments due under this Section 14(d)(i) shall be made within
thirty (30) days after the date of the Executive’s termination of employment;
               ii. Any rights and benefits (if any) provided under plans and
programs of the Company in which the Executive was participating at the time of
the termination of his employment, determined in accordance with the applicable
terms and provisions of such plans and programs;
               iii. Any prior year earned, but unpaid Bonus, which shall be paid
in accordance with the terms and provisions of the applicable plan or program;
               iv. Continuation of the Executive’s Base Salary, as in effect on
the date of his Separation from Service, for a period of twenty-four (24) months
commencing on the date of his Separation from Service; provided, that these
payments will be made in equal monthly payments over such twenty-four (24) month
period and each installment payment provided for in this Section 14(d)(iv) is a
separate “payment” within the meaning of Treasury Regulation section
1.409A-2(b)(2)(i);
               v. An amount equal to the pro-rated Bonus for the then-current
fiscal year based on the achievement of the applicable performance goals for
such fiscal year (without pro-ration of such performance goals) and as approved
by the Compensation Committee, which bonus shall be paid at the same time
payments for that fiscal year are made to other participants, is intended to be
paid within the short-term deferral period as defined in Code Section 409A and
shall be pro-rated based on the number of calendar days the Executive was
employed during the fiscal year;

9



--------------------------------------------------------------------------------



 



               vi. The payment by the Company directly to the carrier for the
cost of premiums, and related administrative fees, for group health (medical,
dental and/or vision) continuation coverage for the Executive and the
Executive’s eligible dependents under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (COBRA), as amended from time to time for the same
level of benefits as in effect immediately prior to the Executive’s termination
of employment, which shall commence on the date that the Executive Separates
from Service and continue for a period equal to the lesser of (A) twenty-four
(24) months, or (B) the date the Executive and the Executive’s eligible
dependents are no longer eligible to receive continuation coverage pursuant to
COBRA (the “COBRA Coverage”). In order to receive the COBRA Coverage, the
Executive must timely elect COBRA Coverage within the required time period; and
               vii. The payment by the Company for all Company-sponsored life
insurance programs in which the Executive was participating or covered
immediately before termination for twenty-four (24) months following the date of
his Separation from Service.
          e. Voluntary Termination by the Executive. The Executive may resign
and terminate his employment with the Company for any reason whatsoever upon not
less than sixty (60) days prior written notice to the Company. In the event that
the Executive terminates his employment voluntarily pursuant to this
Section 14(e), the Executive will be entitled to the following payments and
benefits:
               i. Any Base Salary that is accrued but unpaid, the value of any
vacation that is accrued but unused (determined by dividing Base Salary by 365
and multiplying such amount by the number of unused vacation days), and any
business expenses that are unreimbursed — all, as of the date of termination of
employment; and
               ii. Any rights and benefits (if any) provided under plans and
programs of the Company in which the Executive was participating at the time of
the termination of his employment, determined in accordance with the applicable
terms and provisions of such plans and programs.
     All payments due under Section 14(e)(i) shall be made within thirty
(30) days after the date of the Executive’s termination of employment.
          f. Good Reason Termination. The Executive may resign and terminate his
employment with the Company for “Good Reason.” The Executive shall have “Good
Reason” to effect a termination of his employment if without his consent the
Company (i) materially reduces the Executive’s base compensation, except for a
reduction that generally applies to executive officers, (ii) requires the
Executive to relocate more than 50 miles from the greater Columbus, Ohio area,
or (iii) diminishes the functional responsibilities of the Executive in a
substantial and negative manner; all provided the Executive (A) has given
written notice to the Board as to the details of the basis for such Good Reason
within thirty (30) days following the date on which the Executive alleges the
condition giving rise to such Good Reason initially occurs and the Company has
failed to provide a reasonable cure within thirty (30) business days after its
receipt of such notice and (B) terminates his employment within ninety (90) days
of the time in which the condition giving rise to such Good Reason initially
occurs.

10



--------------------------------------------------------------------------------



 



     In the event that the Executive terminates his employment for Good Reason
pursuant to this Section 14(f), the Executive will be entitled to the payments
and benefits described in Section 14(d).
          g. Benefit Plans/Offset. In the event of any termination of the
Executive’s employment, whether by the Executive or the Company and for any
reason, participation by the Executive in all compensation and benefit plans of
the Company will cease upon the effective termination date and all unvested
bonuses, equity awards and other like items will immediately lapse, except as
otherwise provided in applicable Company plans or hereunder. In the event of the
Executive’s termination of employment, all amounts owed by the Executive to the
Company for any reasons whatsoever will become immediately due and payable. The
Company will have the right, in its discretion, to collect any or all such
amounts by offset against any amounts due to the Executive from the Company
whether or not under this Agreement; provided that such offset complies with the
requirements of Code Section 409A. Notwithstanding the foregoing, any such
offset that would have the effect (directly or indirectly) of accelerating
amounts due to the Executive under this Agreement that are subject to Code
Section 409A must meet the following requirements: (i) such offset must relate
to a debt that was incurred in the ordinary course of the service relationship
between the Company and the Executive; (ii) the entire amount of reduction in
any of the Executive’s taxable years may not exceed $5,000; and (iii) the offset
must be made at the same time and in the same amount as the debt otherwise would
have been due and collected from the Executive. In addition, except as
specifically provided for herein, the payments provided for in Section 14 of
this Agreement are in lieu of and supercede any severance or termination
benefits to which the Executive might otherwise be entitled, and there will be
no duplication of payments or benefits made under this Agreement and any other
agreement with, or plan, policy, or program maintained by, the Company.
          h. Certain Delays in Payment if the Executive is a Specified Employee.
Notwithstanding anything in this Agreement to the contrary, if the Executive is
a “specified employee” (within the meaning of Treasury Regulation section
1.409A-1(i) and as determined under the Company’s policy for determining
specified employees) on the date of his Separation from Service and the
Executive is entitled to a payment and/or a benefit under this Agreement that is
required to be delayed pursuant to Code Section 409A(a)(2)(B)(i), then such
payment or benefit, as the case may be, shall not be paid or provided for (or
begin to be paid or provided for) until the first business day of the seventh
month following the date of the Executive’s Separation from Service (or, if
earlier, the date of the Executive’s death). The first payment that can be made
to the Executive following such postponement period shall include the cumulative
amount of any payments or benefits that could not be paid or provided for during
such postponement period due to the application of Code
Section 409A(a)(2)(B)(i).
          i. Conditions to Payment and Benefits. Except as required under
applicable law, the obligation of the Company to make payments (other than Base
Salary earned by the Executive prior to his separation from employment and
payment for any earned but unused vacation) and to provide other benefits to the
Executive after his termination of employment under Section 14 is expressly
conditioned on (i) the Executive’s timely execution,

11



--------------------------------------------------------------------------------



 



without revocation, of a release of claims in a form satisfactory to the Company
and (ii) the Executive’s continued full performance of his obligations under
Sections 8, 9, 10, 11, 12 and 13 to the extent that such sections survive the
Executive’s termination of employment as provided thereunder.
     15. Termination and Change in Control Agreement. The Executive and the
Company have entered into an amended and restated Change in Control Agreement,
effective December 24, 2008 (the “Change in Control Agreement”). If an event or
a series of related events entitle the Executive to payments under both this
Agreement and the Change in Control Agreement, the Executive will be entitled to
the payments due under the Change in Control Agreement reduced by the amounts
(if any) received under this Agreement before the payments become due under the
Change in Control Agreement and no further payments will be due under this
Agreement.
     16. Arbitration of Disputes. Except for disputes and claims arising out of
or relating to Sections 8 through 13, disputes or controversies arising out of
or relating to this Agreement, including the basis on which the Executive is
terminated, will be resolved by arbitration in accordance with the rules of the
American Arbitration Association. The award of the arbitrator will be final,
conclusive and non-appealable and judgment upon the award rendered by the
arbitrator may be entered in any court having competent jurisdiction. The
arbitrator must be an arbitrator qualified to serve in accordance with the rules
of the American Arbitration Association and one who is approved by the Company
and the Executive. If the Executive and the Company fail to agree on an
arbitrator, each must designate a person qualified to serve as an arbitrator in
accordance with the rules of the American Arbitration Association and these
persons will select the arbitrator from among those persons qualified to serve
in accordance with the rules of the American Arbitration Association. Any
arbitration relating to this Agreement will be held in Columbus, Ohio. The
Company will pay (or reimburse the Executive) for arbitration filing fees, but
the Company and the Executive will each bear its/his other fees and expenses
incurred in connection with the arbitration proceedings unless otherwise awarded
by the arbitrator[s]. With respect to any payment or reimbursement by the
Company of arbitration filing fees, (a) any such reimbursement shall be made on
or before the last day of the Executive’s taxable year following the taxable
year of the Executive in which the expense was incurred, (b) the amount of the
fees eligible for payment or reimbursement during any taxable year of the
Executive may not affect the expenses eligible for reimbursement or payment in
any other taxable year, and (c) the right to payment or reimbursement of such
fees may not be subject to liquidation or exchange for any other benefit.
     17. Representation and Warranty. The Executive represents and warrants to
the Company that no existing covenant, restriction, or other obligation
restricts or limits in any way the Executive’s ability to enter into this
Agreement and to perform his duties hereunder.
     18. Notices. Any notices to be given hereunder by either party to the other
may be effected either by personal delivery in writing or by mail, registered or
certified, postage prepaid, with return receipt requested. Mailed notices shall
be addressed as follows:

12



--------------------------------------------------------------------------------



 



          a. If to the Company:
Bob Evans Farms, Inc.
3776 S. High Street
Columbus, Ohio 43207
Attn: General Counsel — Legal Department
          b. If to the Executive, to the address on file with the Company.
Either party may change its address for notice by giving notice in accordance
with the terms of this Section 18.
     19. General Provisions.
          a. Law Governing. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio.
          b. Invalid Provisions. If any provision of this Agreement is held to
be illegal, invalid, or unenforceable, then such provision shall be fully
severable and this Agreement shall be construed and enforced as if such illegal,
invalid, or unenforceable provision had never comprised a part hereof, and the
remaining provisions hereof shall remain in full force and effect and shall not
be affected by the illegal, invalid, or unenforceable provision or by its
severance herefrom. Furthermore, in lieu of such illegal, invalid, or
unenforceable provision, there shall be added automatically as a part of this
Agreement a provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible and still be legal, valid or
enforceable.
          c. Entire Agreement. The Company’s Executive Compensation Recoupment
Policy (the “Recoupment Policy”) shall apply to this Agreement. This Agreement,
the Recoupment Policy, the Change in Control Agreement and any governing award
agreements, grant notices, and plan documents referenced herein together set
forth the entire understanding of the parties and supersede all prior agreements
or understandings, whether written or oral, with respect to the subject matter
hereof. No terms, conditions or warranties, other than those contained herein,
and no amendments or modifications hereto shall be binding unless made in
writing and signed by the parties hereto.
          d. Binding Effect. This Agreement shall extend to and be binding upon
and inure to the benefit of the parties hereto, their respective heirs,
representatives, successors and assigns. This Agreement may not be assigned by
the Executive, but may be assigned by the Company to any person or entity that
succeeds to the ownership or operation of the business in which the Executive is
primarily employed by the Company.
          e. Waiver. The waiver by either party hereto of a breach of any term
or provision of this Agreement shall not operate or be construed as a waiver of
a subsequent breach of the same provision by any party or of the breach of any
other term or provision of this Agreement.

13



--------------------------------------------------------------------------------



 



          f. Titles. Titles of the paragraphs herein are used solely for
convenience and shall not be used for interpretation or construing any word,
clause, paragraph, or provision of this Agreement.
          g. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but which together
shall constitute one and the same instrument.
          h. Taxes. Anything in this Agreement to the contrary notwithstanding,
all payments required to be made hereunder by the Company to the Executive shall
be subject to withholding of such amounts relating to taxes as the Company may
reasonably determine that it should withhold pursuant to any applicable law or
regulations. In lieu of withholding such amounts, in whole or in part, however,
the Company may, in its discretion, accept other provision for payment of taxes,
provided that it is satisfied that all requirements of the law affecting its
responsibilities to withhold such taxes have been satisfied.

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Executive have executed this
Agreement as of the date and year first above written.
     THIS AGREEMENT CONTAINS AN ARBITRATION CLAUSE.

                  EXECUTIVE:       BOB EVANS FARMS, INC.    
 
               
/s/Steven A. Davis
 
Steven A. Davis
      By:   /s/Michael J. Gasser
 
Michael J. Gasser    
 
          Lead Independent Director    
 
               
 
      By:   /s/Paul S. Williams
 
Paul S. Williams    
 
          Chairman, Compensation Committee    
 
          of the Board of Directors    

15



--------------------------------------------------------------------------------



 



APPENDIX A
CEO Long-Term Performance-Based Incentive Award Program — Conditions for the
Five-Year Performance Period
Please refer to Exhibit 10.4 to Bob Evans Farms, Inc.’s Annual Report on Form
10-K for the fiscal year ended April 24, 2009 (File No. 0-1667)

 



--------------------------------------------------------------------------------



 



APPENDIX B
CEO Long-Term Performance-Based Incentive Award Program — Fiscal Year
Performance Share Award Agreement
Please refer to Exhibit 10.5 to Bob Evans Farms, Inc.’s Annual Report on Form
10-K for the fiscal year ended April 24, 2009 (File No. 0-1667)

 